OFFICE   OF THE AlTORNEY    GENERAL   OF TEXAS

                       AUSTIN




we quote, in par

                                   e Texas state
                                      as co11eJg3of
                                   -3stea to enter
                                   te FlyLng ser-
                                rmy Air Force, to
                        buildiNs belowi- to the
                        been used for domitory
                       tive homes for students, and
                       1s for enlisted men of the
                       oe enrolled or are enrolled
                       TrainSng course to be trained

        "1 em enclosing a copy of a verbal proposal
     aubnitted to the Board and also a copy of a
     contract with the ZIarteFlying Service or'l?ichita,
     Ksnsas has with the Fort Hngs Kansas State Cal-
     lege at the present time, or rather did !lave,
     which expired on th,e31st day of Awust, and
     t&s school Is the school thegwant dormitories
     at Denton, Texas.
        ..-
----.




              RonorableJ. K. Brim, page #2




                     '1. Can the Board of Regents lease the prop-
                  erty belonging to the College on a basis to
                  these parties which they propose to lease?
                     '2. Cti the Board of Regents open this dor-
                  mltorg space and teaching facllltlesto other
                  than for the education of white girls as pro;
                  vided in the original act creating this school?
                     '5. Canthe Board of Regents operate a dti
                  lng hall for the men students attending and
                  occupying,using the equipment and facllitisn'
                  of the Colle&e as proposed In thl.e.oontract
                  and receive pay for samsf”

                      You enclosed with your letter of request copies of
              the verbai proposal and the contract mentioned therein. We
              will not copy these instruments In this opinion, but will.
              refer to then when need arises therefor.

                      The College of Industrial.Arts was created In 12Cl
              by the Twenty-seventhLegislature (Chapter52, House Bill
              Ho. 551 see~alao A&Isles 2624-26288,Vemonts Annotated
              Clvll Statutes.) Section lcf House Bill 35 provides that
              'an Industrial institute and college la hereby established
              for the education of wblte girla ln the arts and soiences
              99'iF"T~sup~).

                      Artiolee 2626 and 2627 provide, respeotively,as fol-
              lows:
                      Wze board of regents shall possess~all the
                   powers neoessary to the establishmentand maln-
                   tensnce of a first-class industrialinstitute
                   end college for the education of wblte girls in
                   this State In the arts and aoiences, at which
                   suoh girls may acquire a literary education,
                   together with a knonle~e of kindergarten ln-
                   structlon, telegraphy, stenography~andphoto-
                   graphy, drawing, painlAng,designing and en-
                   graving, ln their industrialapplication,
aonorablsJ* KO Brim, page a.5




    needle-work, includlq dressmaking,book-
    keeping, sclentlficand practical cooking,
    Including a chemical study of food, practi-
    cal housekeeping, trained nursing, caring
    for the sick, the care and culture of chil-
    dren, with such otl?erprastlcal industries
    as, from time to the, may be suggestedby
    experience, or tend to promote the gensral
    object of said instituts and college, to-
    wit: Fitting and preparing such girls for
    the practical industries of the age. Acts
    1901, p. 306."

        V.he board oftregents shall appoint a
    president and professor of said college and
    such other officers and employees as they
    may~thlnk proper, end fix their salaries not
    to exceed the salaries paid professors in any
    one department at the Agricultural and kechani-
    cal College; and make such rules and re,tia-
    tions for the government of said officers as
    they may deem advisable. They shall re,Uate
    rates of tuition, together with course of dis-
    oipllne necessary tomenforce the faithful Cis-
    charge  of the duties of all officers, ~rof’essora
    and students; divide the course of instruction
    into ~departmenta,so as to secure a thorough
    education and the best possible Instructionin
    all of said Industrial studies, selecting care-
    ful and efficient professors In each department,
    and shall adopt all suah rules, by-laws and regu-
    latione as they may deem necessary to carry out
    all the purposes and objects of said instltu-
    tion. XCL~

        We see that'the college was establishedfor the edu-
cation of white girls In the industrial courses named. we
see that the board of rszents Is empowered to adopt such
rules and regulationa "as they dsem neosssary to carry out
all the purposes and objects of said Institution".
BonorablsS. IS.Brim, page #4




        you wish to know whether the board of regents may
lease certain buildings ouned by the college to a govern-
ment contractor which buildin.;swill be used by enllsted
men of the Army Air Force for dormitory, office, and claaa-
room purposes. These bulXdln-;sare across the street from
the csxipusproper. You wish to know also whether under the
lease oontraot the board of regent3 may make provision for
the supplying of meals to such men In the Senior Xess iiall
in the Home ,"conomicsBuilding, as set out in tile verbal
proposal.
                                     .t,
        We are of the opinion that no authority exist8 for
the boar& of regents to enter into such a contract. hani-
festly, such a contract uould In no uay aid in carrying out.
the "purposes and object3 of said institution". On the other
hand, ve think that it could be reasonsbly contended that the
enteringand execution of such a contract would be in viola-
tion of both the letter of and the spirit behind the law.
Obviouslytie college could not adnlt men students, It is
reasonableto presume that msny parants send their dauzhtere
to the .collegefor the reason t-hatit Is not a coeducational
institution. It is a college for WxLte gLrls”. &rents may
in the exercise of sound judgment deterJlln8 that their daugh-
ters should attend a rjirls!  school. CLearly this was one of
the reasons for llmitinc the enrollment to girl students.The
use of tilebuildings and fnclllties of tbe college by the en-
listedmen would certainly accomplishmany of the same results
shouldmale students as such be admitted to the college. Can
the board of rezsnts   by contract do Indirectlywhat it cannot
do directly? Kir'e think not. Ve do not believe that authority
exists for such action; It follows that the board of regents
nay not enter into such lease agreements. Fort Korth Cavalry
Club V. Sheppard, 125 Tex. 339, S3 S, W. (2d) 660.

        It may be contended that Article 262Sa pe-rmltsthe
board to enter auoh contracts. This article aul;llorizesthe
cc3structlonand equipment of dormitories or otter improve-
ments, to Issue obllyatlons in payment thereof, and pledge
Honorable J. X. Brim, page #6




       Vhe exact amount of this charge for room
    and board will have to be determined on the
    bash of actual cost to the school to include
    any overhead tfiatmight be attendant to fur-
    nlsblny these nervlces”.

        It could hardly be contended that such charges are
to be made to obtain funds to pay either for improvonsnts
or on obligations Issued therefor.
                                      ..
        Another possible contention is that such a lcase
contractis authorieedunder the terms of Articles 2625 and
2585a, Vernon’s Annotated Civil Statutes. Among other things,
Article 2625 provides as follows:

        n * * +fThe SOard of Regents shall have the
     power incident to their position and to the
     same extent, so far risx   be anvlicableand
     shall i%ceive-TiKcE&n3a?Xon      es is con-
     ferred .bg law on the resents of the State
    ~Unlversi,ty; 3f9 4.   (kmphasls eupplied).

       Article 2585a reads as follower

       OThe Board of Rezenta’of the University of
    Texas is directed to request the Kar and Navy
    Departments of the United States of America
    to establish and maintain courses of military
    and naval trainin;,qualifying men student
    graduates of such courses for r=rve commis-
    aion ai7ard3, as a part of its curriculum.The
    Board of I!egentsis authorized to enter into
    mutually agr,eeablecontracts for such >ur-
    pooes.
       ‘The work of tne students enrolling in such
    ccmrses~may be creaited toward degree rcquire-
    ments odor such regulations as the Board of
    Regents may presoribe.
                                                                                  _
                                                                                  .. --.
     I   .


                                                                                           El3
               ;
               i    EonorableJ. K. Brim, pm     #7

               1
               f
                            'No etuaentof thB universityshall ever               .,
               f         be required to take any portion of such traln-
                         ing as a condition for ontrmoe into ths mi-
                         vsrslty or graduation IL-i-erefram.
                                                           Acts 1941,
               1         47th Leg., p. 479, oh. 302, Sec. 1)". @a-
               i         phasie supplied).
               ?'
               s
                            you sill notice that under'that part of Article~2626,
               a    above quoted, the powe??is granted only l'sofar as nay be ap-
                    pllcable." '#!e  do not bslieve that Article 2X5a is agplicable
               i    to tho Fexae State College for Women.
               a                                            ..
                            In the first plaaa, the article is ap>,licabloonly to
               f    men students. The work c$ such studentsrmy be orodited to-
               1    uard degree requiremnts. The Ol?l0r,~:oilCy CkiUSO Of th8 statUtb$
               i    reads, in part -"The fact that every collc~o xm should be
                    taught the noaning of diccZpline, the power ofnfidnnoe,          the
                    value of self-control,* s"r  8 " (exiphasis supplied). Obviously,
               I-   tbie statute aamot be comtrued to apply to the Texas State
               i    College for :‘Somon because oL
                                                 c the fact that it does not have,
                    rtoycan it have, under t?m lax, nsi, otudonts. %ving reached
                    tL?econclusionthat Article 25%a is not by its provislo~ ap-
               1    plicable to your colleso, we do not have to dotemIne whether
               I    the article is expressl.yllnlted to the State University by
                    the words, "Tha j3oardof Regents of the UnZversit~ -- of Ci'exas
                    + 0 )cw. (Wphasis supplied). -.-
               r
                            In vion k the forogolng,you are respectfully advised
                    that your questions 1, 2 and 3 are answered in the negative.




. . . .- .I*